Citation Nr: 1503485	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a skin disorder, to include a left ear scar and cysts of the upper torso and ears, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1965 to December 1968.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that, in pertinent part, denied service connection for cysts of the upper torso and ears, and a left ear scar status post cyst removal.

The Veteran testified before the undersigned during a hearing at the RO in June 2009.  A transcript of the hearing is of record.

In June 2010, the Board dismissed the Veteran's claim for service connection for diabetes mellitus, type II, and remanded his remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.  

In an April 2014 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and a back disability, and remanded his claim for service connection for a skin disorder to the AOJ for further development. 


FINDING OF FACT

The Veteran has a skin disorder, diagnosed as a left ear scar, that had its onset during his active military service


CONCLUSION OF LAW

The criteria for service connection for a skin disability, diagnosed as a left ear scar, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a skin disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary.

Contentions

The Veteran contends that he has a skin disability that is due to military service, to include exposure to Agent Orange. 

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service incurrence for certain specified diseases, including chloracne or other acneform disease consistent with chloracne, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Factual Background 

Service department records indicate that the Veteran served aboard the USS COOK during the Vietnam Era.  A review of the ship's deck logs shows that it operated in the official waters of Vietnam during June and July 1966.  For the purposes of this decision, the Board will consider the Veteran exposed to herbicides. 

Service treatment records (STRs) dated in March, July, August and November 1965 and November 1966 note treatment for a face rash and a diagnosis of acne.  

During his June 2009 Board hearing, the Veteran and his representative reported that the Veteran experienced small nodules.  The Veteran also reported that a cyst was removed from his left ear during service, that left a scar on his ear.  

The Veteran was afforded a VA examination in May 2014.  The examiner noted that the Veteran was diagnosed with, and treated for, acne during service but was not diagnosed with chloracne.  The examiner stated that acne was a common condition related to hormonal changes associated with growth and development and was not uncommonly found in young men.  He found that the condition had long resolved.  

The examiner also noted the left ear cyst removal reported by the Veteran, and determined that the cyst had not reoccurred and that a small scar possibly remained.  He further noted that the Veteran was diagnosed with a sebaceous cyst in the left midclavicular area in March 2009.  The Veteran denied associated symptoms with the condition and denied any treatment for any skin condition for the past one year.  The examiner observed that there was no evidence of continuity of symptomology for the cysts in the years since the Veteran's military service that was found in the record.  

On clinical evaluation of the Veteran, the examiner reported a superficial linear scar located in the mid-portion of the Veteran's anterior left ear.  He also noted the presence of epidermoid (sebaceous) cysts on the anterior thorax.  

As to the cysts, the examiner determined that it was less likely than not that the condition had its clinical onset during military service, including any herbicide exposure or treatment for acne.  He also determined that the condition was not related to the Veteran's report of a left ear cyst removal during service.  The examiner explained that the current sebaceous cysts were caused by hair follicle blockage from a wound or abrasion, a ruptured sebaceous gland, a developmental defect or hereditary issue, none of which were related to the Veteran's military service or his claimed exposure to Agent Orange.  The examiner also determined that there was no continuity of symptomatology for the cysts in the years since military service.  

Analysis

At the outset, the Board notes that presumptive service connection for a skin disability due to herbicide exposure in not warranted.  Despite any assertion that the diagnosed sebaceous cysts are associated with exposure to Agent Orange, such is not included in the list of diseases associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for a skin disability is not warranted on a presumptive basis due to exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the Board will consider the claim on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d at 1042.

The only medical opinion of record regarding the Veteran's sebaceous cysts is that of the VA examiner who, in May 2014, opined that it was less likely than not that the Veteran's epidermoid cysts were related to his military service, including his exposure to Agent Orange.  The examiner provided a clear rationale to support his findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical opinion of record to contradict the VA examiner's opinion.

However, the Veteran also reported that he had a cyst removed from his left ear in service that left an ear scar.  The Veteran is competent to describe symptoms he experienced in service.  38 C.F.R. § 3.159(a)(2).  Jandreau.  The Board finds the Veteran's statements with respect to his report of a left ear cyst removal in service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, there is no persuasive evidence of record to contradict the Veteran's report.

The VA examiner did not provide an etiological opinion for the Veteran's left ear scar found on examination.  But, in reporting the Veteran's medical history, the examiner noted that a small scar likely remained from the Veteran's reported in-service left ear cyst removal.  On clinical evaluation of the Veteran, the examiner noted a superficial linear scar in the mid-portion of the Veteran's anterior ear.  The finding is consistent with the Veteran's report of a left ear cyst removal in service.

Thus, considering the Veteran's competent and credible statements, with the objective medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, a skin disability, diagnosed as a left ear scar, had its onset in service and, therefore, service connection is warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for a skin disability, diagnosed as a left ear scar, is granted



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


